DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/14/2021.
Claims 1, 3-20 are subject to examination.
Claim 2 is cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallur et al. U.S. Patent Publication # 2014/0369230 (hereinafter Nallur) in view of Scholl et al. U.S. Patent # 9,304,800 (hereinafter Scholl)
With respect to claim 1, Nallur teaches a method, comprising: 
-causing, by a network device, a provisioning manager (PM) module (i.e. VC topology engine) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module (i.e. chassis management module) of the network device (i.e. VC topology engine automates the detection of other switches within virtual chassis and the generation of shortest path tree (SPT for routing between eh switch and other switches within the virtual chassis.  The VC topology engine generates VC-
-obtaining, by the VCM module of the network device, information concerning a virtual chassis, wherein the information concerning the virtual chassis indicates that the network device (Fig. 1 element 20a) and an additional network device (Fig. 1 element 20b) are to be included in the virtual chassis (i.e. receiving/exchanging/extracting topology information of the virtual chassis by aggregating the topology information received from each VC switch) (Paragraph 17, 25, 32); 
determining, by the VCM module (Paragraph 29)of the network device and based on the information concerning the virtual chassis, that the network device is connected to the additional network device (i.e. switches are coupled together via virtual fabric link) (Paragraph 18, 24-25), wherein the network device is connected to the additional network device via a link (i.e. Fig. 2 element 40) between a network interface  (Fig. 3 element 30a-c, 35a-c) of the network device  and a network interface  (Fig. 3 element 30a-c, 35a-c) of the additional network device (Paragraph 28-29); and 
causing the network interface of the network device to be converted to a virtual chassis interface   (i.e. communicate with other switches in the virtual chassis via one or more VFL ports and communicate/connected with upstream and downstream nodes using MC-LAGs)(Paragraph 21, 22, 28, 34) and the network interface of the additional network device to be converted to a virtual chassis interface to enable the network device (i.e. communicate with other switches in the virtual chassis via one or more VFL ports and communicate/connected with upstream and downstream nodes using MC-LAGs) (Paragraph 28, 34) and the additional network device to be included in the virtual chassis (Paragraph 27-29, 30-33) 
Although Nallur teaches causing, by a network device, a manager (PM) module (i.e. VC topology engine) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module (i.e. chassis management module) of the network device (i.e. VC topology engine 
Scholl teaches provisioning manager module of the network device (i.e. virtual provisioning machines ) to send information concerning a virtual chassis (i.e. sending/storing provisioning data may be associated with provisioning tools associated with provisioned state of a set of provisioned devices) (column 2 lines 23-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Scholl’s teaching in Nallur’s teaching to come up with having provisioning manager module of the network device to send information concerning virtual chassis. The motivation for doing so would be to provision (i.e. bootstrap) or otherwise bring to an operational state a set of initially non-provisioned devices located at another facility.
With respect to claim 3, Nallur teaches the method of claim 1, but Nallur further teaches wherein the information concerning the virtual chassis includes at least one of: information identifying the virtual chassis (i.e. master chassis identifier)(Paragraph 43); information identifying a mode of the virtual chassis; information identifying at least the network device and the additional network device, of two or more network devices to be included in the virtual chassis; information identifying at least one network interface of each network device, of the two or more network devices to be included in the virtual chassis, to be converted to a virtual chassis interface; or information identifying a respective role  (i.e. master switch and slave switch)  of the two or more network devices to be included in the virtual chassis (Paragraph 26, 36-37, 43)
With respect to claim 4, Nallur teaches the method of claim 1, but Nallur further teaches wherein determining that the network device is connected to the additional network device comprises: sending, 
With respect to claim 5, Nallur teaches the method of claim 1, but Nallur further teaches wherein causing the network interface of the network device to be converted to the virtual chassis interface comprises: sending a conversion command to a chassis manager module of the network device to cause the chassis manager module to convert the network interface of the network device to the virtual chassis interface (i.e. communicate with other switches in the virtual chassis via one or more VFL ports and communicate/connected with upstream and downstream nodes using MC-LAGs) (Paragraph 28,29, 30-33, 34)
With respect to claim 6, Nallur teaches the method of claim 1, but Nallur further teaches wherein causing the network interface of the additional network device to be converted to the virtual chassis interface comprises: sending, via the link, a conversion request to the additional network device (Paragraph 24, 28, 34, 41); receiving, via the link and after sending the conversion request to the additional network device, a conversion request acknowledgment from the additional network device (Paragraph 24, 28, 34, 39-41); and sending, via the link and after receiving the conversion request acknowledgment from the additional network device, a conversion command to the additional network device to cause the additional network device to convert the network interface of the additional network device to a virtual chassis interface (Paragraph 24, 28)
With respect to claim 7, Nallur teaches the method of claim 1, but Nallur further teaches further comprising: communicating, via the virtual chassis interface of the network device and a virtual chassis 
With respect to claim 8, Nallur teaches the method of claim 1, but Nallur further teaches further comprising: determining that the virtual chassis (Fig. 1 element 10) includes the network device (Fig. 1 element 20a) and the additional network device (Fig. 1 element 20b)(Paragraph 18, 21); and sending, after determining that the virtual chassis includes the network device and the additional network device, a report concerning a status of the virtual chassis to a server device (Paragraph 21-22, 39-40)
With respect to claim 9, Nallur teaches the method of claim 8, but Nallur further teaches wherein the report concerning the status of the virtual chassis indicates that the virtual chassis is partially formed or that the virtual chassis is fully formed (Paragraph 18)
With respect to claim 10, Nallur teaches the method of claim 1, but Nallur further teaches further comprising: communicating, via the virtual chassis interface of the network device and the virtual chassis interface of the additional network device, with the additional network device (Paragraph 24-28); and determining, based on communicating with the additional network device, respective roles for the network device and the additional network device in the virtual chassis (i.e. master switch and slave switch) (Paragraph 26, 36-37, 43)

Claims 11, 13-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. U.S. Patent Publication # 2013/0064102 (hereinafter Chang) in view of Scholl et al. U.S. Patent # 9,304,800 (hereinafter Scholl)
With respect to claim 11, Chang teaches a network device, comprising: one or more memories; and one or more processors to: 

-receive, via a network interface of the network device, a neighbor discovery request from a different network device associated with a virtual chassis (Paragraph 88);
 send, via the network interface of the network device and after receiving the neighbor discovery request, a neighbor discovery request acknowledgment (i.e. sending protocol message as part of neighbor discovery/topology discovery)(Paragraph 92, 93); 
receive, via the network interface of the network device and after sending the neighbor discovery request acknowledgment, a conversion request from the different network device (i.e. receiving conversion operation of the network node from virtual chassis mode to standalone mode or vice-versa) (Paragraph 73)
send, via the network interface of the network device and after receiving the conversion request, a conversion request acknowledgment (i.e. performing virtual-chassis related configurations and functions while operating in multi-chassis mode or virtual chassis mode or standalone mode which means the request has been acknowledged) (Paragraph 73-74, 77-78); 
receive, via the network interface of the network device and after sending the conversion request acknowledgment, a conversion command from the different network device (i.e. sending command to perform virtual-chassis related configurations and functions) (Paragraph 73-74, 77-78); and 
cause, based on the conversion command, the network interface of the network device to be converted to a virtual chassis interface to facilitate the network device being included in the virtual chassis. (i.e. conversion from standalone mode to multi-virtual chassis mode)(Paragraph 73-74, 77-78)
Although Chang teaches cause a manager module (i.e. network manager module) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module of the 
Scholl teaches provisioning manager module of the network device (i.e. virtual provisioning machines ) to send information concerning a virtual chassis (i.e. sending/storing provisioning data may be associated with provisioning tools associated with provisioned state of a set of provisioned devices) (column 2 lines 23-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Scholl’s teaching in Chang’s teaching to come up with having provisioning manager module of the network device to send information concerning virtual chassis. The motivation for doing so would be to provision (i.e. bootstrap) or otherwise bring to an operational state a set of initially non-provisioned devices located at another facility.
With respect to claim 13, Chang teaches the network device of claim 12, but Chang further teaches wherein the one or more processors, when sending the neighbor discovery request acknowledgment, are to: determine that the information identifying the virtual chassis matches information included in the neighbor discovery request (Paragraph 88, 91); and send, based on determining that the information identifying the virtual chassis matches the information included in the neighbor discovery request, the neighbor discovery request acknowledgment (Paragraph 92-93)
With respect to claim 14, Chang teaches the network device of claim 11, but Chang further teaches wherein the neighbor discovery request includes information identifying the virtual chassis, information identifying the different network device (Paragraph 92-92) , and information identifying a network interface of the different network device, wherein the neighbor discovery request acknowledgment includes information identifying the network device and information identifying the network interface of the network device (Fig. 3, 12 element “topology information”)) (Paragraph 92-95)
With respect to claim 15, Chang teaches the network device of claim 11, but Chang further teaches wherein the one or more processors, when causing the network interface of the network device to be 
With respect to claim 16, Chang teaches the network device of claim 11, but Chang further teaches wherein the one or more processors are further to: communicate, via the virtual chassis interface, virtual chassis specific control traffic with the different network device (Paragraph 37-38, 55)(Table 3)
With respect to claim 17, Chang teaches the network device of claim 11, but Chang further teaches wherein the one or more processors are further to: communicate, via the virtual chassis interface, with the different network device to facilitate the network device being assigned a role in the virtual chassis (Table 2)(Paragraph 41, 44)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. U.S. Patent Publication # 2013/0064102 (hereinafter Chang) in view of Scholl in view of Backman et al. U.S. Patent Publication # 2007/0005950 (hereinafter Backman)
With respect to claim 12, Chang and Scholl teaches the network device of claim 11, but Chang  further teaches wherein the one or more processors are further to: process the boot response message to determine information identifying the virtual chassis, wherein the information identifying the virtual chassis enables the network device to send the neighbor discovery request acknowledgment (Paragraph 85-86, 87-88).
Chang and Scholl does not teach bootstrap message and send a bootstrap request message to a server device; receive, after sending the bootstrap request message to the server device, a bootstrap response message from the server device.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. U.S. Patent Publication # 2013/0064102 (hereinafter Chang)
With respect to claim 18, Chang teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a master routing network device of a virtual chassis, cause the one or more processors to: 
	-cause a first module of the master routing network device (i.e. Fig. 2 element VC boot configuration module vcboot1.cfg of master network node) (Paragraph 43, 46, 84-85) to send information concerning the virtual chassis to a second module of the master routing network device (i.e. merged VC boot configuration module vcboot2.cfg)(Paragraph 84-85)

With respect to claim 19, Chang further teaches the non-transitory computer-readable medium of claim 18, but Chang further teaches wherein the particular network device is connected to the additional network device via a link (i.e. VFL) that connects the network interface of the particular network device to the network interface of the additional network device (Paragraph 33, 35, 37, 50)
With respect to claim 20, Chang further teaches the non-transitory computer-readable medium of claim 18, but Chang further teaches wherein the one or more instructions, that cause the one or more processors to cause the network interface of the additional network device to be converted to a virtual chassis interface, cause the one or more processors to: cause the particular network device to send a conversion request to the additional network device (i.e. conversion from standalone mode to multi-virtual chassis mode)(Paragraph 73-74, 77-78) receive, from the particular network device, a conversion request acknowledgment that was generated by the additional network device  (i.e. sending command to perform virtual-chassis related configurations and functions) (Paragraph 73-74, 77-78);  cause, after 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of new ground of rejection.
Applicant’s arguments with respect to claim 18 are deemed non-persuasive.
A).  Applicant states Nallur does not teach the “causing by the network device, a provisioning manager (PM) module of the network device to send information…network device”, “obtaining by the VCM module of the network device, information concerning a virtual chassis from the PM module…in the virtual chassis”, “determining, by the VCM module of the network device….additional network device” for claim 1.
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 29, 31-33, Nallur teaches causing, by a network device, a provisioning manager (PM) module (i.e. VC topology engine) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module (i.e. chassis management module) of the network device (i.e. VC topology engine automates the detection of other switches within virtual chassis and the generation of shortest path tree (SPT for routing between eh switch and other switches within the virtual chassis.  The VC topology engine generates VC-ISIS PDUs for transmission to other VC switches and the CMM utilizes the SPT and received VC-ISIS PDUs to update the MAC/HDI forwarding table) (Paragraph 29, 31-33)
In Paragraph 17, 25, 32, Nallur teaches obtaining, by the VCM module of the network device, information concerning a virtual chassis, wherein the information concerning the virtual chassis indicates 
In Paragraphs 18, 24-25, 28-29, Nallur teaches determining, by the VCM module (Paragraph 29)of the network device and based on the information concerning the virtual chassis, that the network device is connected to the additional network device (i.e. switches are coupled together via virtual fabric link) (Paragraph 18, 24-25), wherein the network device is connected to the additional network device via a link (i.e. Fig. 2 element 40) between a network interface  (Fig. 3 element 30a-c, 35a-c) of the network device  and a network interface  (Fig. 3 element 30a-c, 35a-c) of the additional network device (Paragraph 28-29); and 
In Paragraphs 21-22, 27-34, Nallur teaches causing the network interface of the network device to be converted to a virtual chassis interface   (i.e. communicate with other switches in the virtual chassis via one or more VFL ports and communicate/connected with upstream and downstream nodes using MC-LAGs)(Paragraph 21, 22, 28, 34) and the network interface of the additional network device to be converted to a virtual chassis interface to enable the network device (i.e. communicate with other switches in the virtual chassis via one or more VFL ports and communicate/connected with upstream and downstream nodes using MC-LAGs) (Paragraph 28, 34) and the additional network device to be included in the virtual chassis (Paragraph 27-29, 30-33) 
Although Nallur teaches causing, by a network device, a manager (PM) module (i.e. VC topology engine) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module (i.e. chassis management module) of the network device (i.e. VC topology engine automates the detection of other switches within virtual chassis and the generation of shortest path tree (SPT for routing between eh switch and other switches within the virtual chassis.  The VC topology engine generates VC-ISIS PDUs for transmission to other VC switches and the CMM utilizes the SPT and received 
Scholl teaches provisioning manager module of the network device (i.e. virtual provisioning machines ) to send information concerning a virtual chassis (i.e. sending/storing provisioning data may be associated with provisioning tools associated with provisioned state of a set of provisioned devices) (column 2 lines 23-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Scholl’s teaching in Nallur’s teaching to come up with having provisioning manager module of the network device to send information concerning virtual chassis. The motivation for doing so would be to provision (i.e. bootstrap) or otherwise bring to an operational state a set of initially non-provisioned devices located at another facility.
	B).  Applicant states Chang does not teach “cause a first module of the network device to sending information concerning a virtual chassis to a second module of the network device” for claim 11 and claim 18.
First, Examiner would like to point out that claim 11 does not recite “cause a first module of the network device to sending information concerning a virtual chassis to a second module of the network device”.  Instead claim 11 recites “cause a provisioning manager (PM) module of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module of the network device.  Chang teaches cause a manager module (i.e. network manager module) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module of the network device (i.e. VCM module providing status of the virtual chassis system) (Paragraph 67-69)
Although Chang teaches cause a manager module (i.e. network manager module) of the network device to send information concerning a virtual chassis to a virtual chassis manager (VCM) module of the network device (i.e. VCM module providing status of the virtual chassis system) (Paragraph 67-69) but Chang does not explicitly teach provisioning manager.

	Now, with respect to claim 18, Examiner respectfully disagrees with the applicant because in Paragraphs 43, 46, 84-85, Chang teaches cause a first module of the master routing network device (i.e. Fig. 2 element VC boot configuration module vcboot1.cfg of master network node) (Paragraph 43, 46, 84-85) to send information concerning the virtual chassis to a second module of the master routing network device (i.e. merged VC boot configuration module vcboot2.cfg)(Paragraph 84-85)
Chang also teaches generate a neighbor discovery request (Paragraph 88) ; cause a particular network device of the virtual chassis to send the neighbor discovery request to an additional network device that is not included in the virtual chassis (i.e. sending protocol messages to network nodes that are not adjacent neighbors) (Paragraph 90); receive a neighbor discovery request acknowledgment from the additional network device  (i.e. sending protocol message as part of neighbor discovery/topology discovery)(Paragraph 92, 93);  determine, based on the neighbor discovery request acknowledgment, that the additional network device is to be included in the virtual chassis (Paragraph 88, 92-93); cause a network interface of the particular network device to be converted to a virtual chassis interface  (i.e. performing virtual-chassis related configurations and functions while operating in multi-chassis mode or virtual chassis mode or standalone mode which means the request has been acknowledged) (Paragraph 73-74, 77-78);  and cause a network interface of the additional network device to be converted to a virtual 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Booth et al. U.S. Patent Publication # 2006/0187854 which teaches zero touch provisioning of edge nodes for VPN from a server without human intervention to send data over the VPN.
B).  Anburose et al. U.S. Patent # 10,148,506 which teaches network management system communicates with managed devices to provision network services in a group.  
C).  Watsen et al. U.S. Patent Publication # 2020/0213191 which teaches secure zero touch provisioning and a VPN configured between network device and bootstrap server as an aspect of the bootstrapping process.
D).  Li et al. U.S. Patent Publication # 2020/0128392 which in Paragraph 26 teaches about bootstrapping may be performed by provisioning node/gateway which is connected to a subscription manager.
E).  Pala et al. U.S. Patent Publication # 2019/0245704 which in Table 5 & 6 teaches about provisioning when the server and the DM server bootstrapped to each other.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453